Exhibit 10.2

 

SIXTH AMENDMENT TO CREDIT AGREEMENT AND SECOND
AMENDMENT TO PLEDGE AND SECURITY AGREEMENT

 

This Sixth Amendment to Credit Agreement and Second Amendment to Security
Agreement (this “Amendment”) is dated as of August 22, 2011 (the “Sixth
Amendment Effective Date”), by and among NGL ENERGY PARTNERS LP, a Delaware
limited partnership (“Parent”), SILVERTHORNE OPERATING LLC, a Delaware limited
liability company (“Silverthorne”), each subsidiary of Silverthorne listed as a
“Borrower” on the signature pages hereto (together with Silverthorne, each a
“Borrower”, and collectively, the “Borrowers”), each subsidiary of Silverthorne
listed as a “Guarantor” on the signature pages hereto, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as agent (the “Agent”) for the Lenders (defined below).

 

RECITALS

 

WHEREAS, the Credit Parties, the Agent, and the financial institutions party
thereto (the “Lenders”) are parties to that certain Credit Agreement, dated as
of October 14, 2010 (as amended, the “Credit Agreement”); unless otherwise
defined herein, all capitalized terms not defined herein have the meaning given
such terms in the Credit Agreement, as amended hereby;

 

WHEREAS, pursuant to the Credit Agreement, Lenders have made Revolving Loans to
Borrowers and provided certain other credit accommodations to Borrowers;

 

WHEREAS, the Credit Parties have requested that the Credit Agreement and
Security Agreement be amended to, among other things, (a) extend the Termination
Date, (b) increase the Total Acquisition Revolving Commitment and the Total
Working Capital Revolving Commitment, (c) decrease the Applicable Margin and the
Applicable Commitment Fee Percentage, and (d) amend certain other covenants;

 

WHEREAS, each of the Lenders is willing to enter into this Amendment and grant
certain consents as set forth herein, subject to the terms and conditions
contained herein.

 

NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained and intending to be legally bound hereby, the parties hereby agree as
follows:

 

Section 1.                                            Amendments to the Credit
Agreement.  In reliance upon the representations, warranties, covenants and
conditions contained in this Amendment, and subject to the satisfaction of each
condition precedent set forth in Section 3 hereof, the Credit Agreement is
hereby amended as of the Sixth Amendment Effective Date in the manner provided
in this Section 1.

 

1.1.                                                      Additional
Definitions.  Section 1.1 of the Credit Agreement is hereby amended to add
thereto, in alphabetical order, the following new definitions, which shall read
in full as follows:

 

“Sixth Amendment” means that certain Sixth Amendment to Credit Agreement and the
Second Amendment to Security Agreement dated as of

 

1

--------------------------------------------------------------------------------


 

August 22, 2011, among Parent, the Credit Parties, the Agent and the Lenders
party thereto.

 

“Sixth Amendment Effective Date” means August 22, 2011.

 

“Specified Working Capital Revolving Commitment” means a $30,000,000 portion of
the Working Capital Revolving Commitment designated as such on Schedule 1.1A. 
The Specified Working Capital Revolving Commitment shall automatically terminate
and be of no further force and effect without any action or notice by any party
on February 12, 2012.

 

1.2.                                                      Amendment and
Restatement of Certain Definitions.  The following definitions in the Credit
Agreement shall be amended and restated in their entirety to read in full as
follows:

 

“Applicable Commitment Fee Percentage” means, with respect to any Commitment
Fee, a rate per annum as set forth in the following table, which shall be
determined in accordance with the methodology set forth in the definition of
“Applicable Margin” and shall be effective as of the Sixth Amendment Effective
Date.

 

Leverage Ratio

 

Commitment Fee
Percentage

 

Category 1:

Less than or equal to 2.00 to 1.00

 

0.375

%

Category 2:

Less than or equal to 3.00 to 1.00 but greater than 2.00 to 1.00

 

0.375

%

Category 3:

Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

 

0.50

%

Category 4:

Greater than 3.50 to 1.00

 

0.50

%

 

“Hedging Agreement” means an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity (including Natural Gas and gasoline), commodity supply, credit or
equity risk.

 

“Permitted Non-Compete Indebtedness” shall mean Indebtedness consisting of
deferred purchase price, seller notes, and other obligations owing to the
sellers or related parties in connection with a Permitted Acquisition; provided,
that (a) any such Indebtedness incurred in connection with any Permitted
Acquisition shall not exceed 25% of the total Acquisition Consideration
therefor, and (b) no such Indebtedness shall be payable over a period exceeding
10 years from the date of the initial closing date of such Permitted
Acquisition.

 

2

--------------------------------------------------------------------------------


 

“Permitted Non-Compete Liens” shall mean any Lien in favor of a seller or
related party securing Permitted Non-Compete Indebtedness owing to such seller
and/or related party in connection with a Permitted Acquisition; provided, that
(a) such Lien may only attach to real Property and bulk storage tanks acquired
from such seller or a related party in the Permitted Acquisition in connection
with which such Permitted Non-Compete Indebtedness was incurred and no other
Property, (b) the aggregate Fair Market Value of all real Property and bulk
storage tanks subject to such Liens shall not exceed (i) $15,000,000 at any time
during the period from the Closing Date through March 31, 2012, (ii) $17,500,000
at any time during the period from April 1, 2012 through March 31, 2013, and
(iii) $20,000,000 at any time during the period from April 1, 2013 through the
Termination Date, (c) the documentation relating to such Liens shall be in form
and substance reasonably acceptable to the Agent and each Lender that is (or is
an Affiliate of) BNP Paribas and BMO Harris Bank N.A., and (d) such real
Property and bulk storage tanks shall be subject to second priority Liens
(junior only to such Permitted Non-Compete Liens and to Liens permitted by
Section 7.2(d), (e) and (f)) and Mortgages in favor of the Agent.

 

“Reallocated Amount” means the amount of the unused Total Acquisition Revolving
Commitments reallocated to the Total Working Capital Revolving Commitments
pursuant to a Reallocation Request; provided, that the total Reallocated Amount
shall not exceed the lesser of (a) the unused Total Acquisition Revolving
Commitments on the date of such request, and (b) $75,000,000 (as such amount may
be reduced from time to time in accordance with Section 2.4(a)).

 

“Reallocation Period” means a period, not to exceed 180 days, during which a
portion of the unused Total Acquisition Revolving Commitments have been
reallocated to the Total Working Capital Revolving Commitments pursuant to a
Reallocation Request.  There may be no more than three (3) Reallocation Periods
per fiscal year.

 

“Reallocation Request” means a written request from Borrowers’ Agent to
reallocate up to $75,000,000 of the unused Total Acquisition Revolving
Commitments to the Total Working Capital Revolving Commitments, which request
shall provide the amount of the reallocation (not to exceed the Reallocated
Amount) and specify the Reallocation Period.

 

“Termination Date” means the earliest of (a) October 1, 2016, (b) any date that
the Total Commitment is terminated in full by the Borrowers pursuant to Section
2.4, and (c) any date the Termination Date is accelerated or the Total
Commitment is terminated by the Agent pursuant to Section 8.1.

 

“Total Acquisition Revolving Commitment” means, on any day, the aggregate of all
of the Acquisition Revolving Lenders’ Acquisition Revolving Commitments on such
day.  As of the Sixth Amendment Effective Date, the Total Acquisition Revolving
Commitment is $200,000,000.

 

“Total Commitment” means, on any day, the aggregate of the Total Acquisition
Revolving Commitment and the Total Working Capital Revolving

 

3

--------------------------------------------------------------------------------


 

Commitment on such day.  As of the Sixth Amendment Effective Date, the Total
Commitment is $330,000,000.

 

“Total Working Capital Revolving Commitment” means, on any day, the aggregate of
the Working Capital Revolving Lenders’ Working Capital Revolving Commitments on
such day, including any applicable Specified Working Capital Revolving
Commitments.  As of the Sixth Amendment Effective Date, the Total Working
Capital Revolving Commitment is $130,000,000.

 

1.3.                              Amendment to Definition of “Applicable
Margin”. The definition of “Applicable Margin” is hereby amended to (a) delete
the ultimate and penultimate provisos of the first paragraph of such definition
and insert in their place the following: “provided further, that the Applicable
Margin for the period commencing October 1, 2011 and continuing until the next
occurring upward or downward adjustment of the Applicable Margin for Loans, as
hereinabove provided, shall be the applicable rate per annum set forth below in
Category 2 and (b) replace the table set forth in such definition with the
following new table with the pricing levels set forth therein to be effective as
of the Sixth Amendment Effective Date:

 

Leverage Ratio

 

Per Annum Percentage
for Revolving Credit
LIBOR Borrowings

 

Per Annum Percentage
for Revolving Credit
Alternate Base Rate
Borrowings

 

Category 1:

Less than or equal to 2.00 to 1.00

 

2.75

%

1.75

%

Category 2:

Less than or equal to 3.00 to 1.00 but greater than 2.00 to 1.00

 

3.00

%

2.00

%

Category 3:

Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

 

3.25

%

2.25

%

Category 4:

Greater than 3.50 to 1.00

 

3.50

%

2.50

%

 

Each Lender hereby agrees that the additional 0.25% of Applicable Margin set
forth in the final proviso of the first paragraph of the definition of
“Applicable Margin” that may have accrued since April 14, 2011 shall not be due
and payable.

 

1.4                                                         Amendment to
Definition of “Change of Control”.  The definition of “Change of Control” in the
Credit Agreement is hereby amended to replace clauses (c) and (d) of such
definition in their entirety with the following:  (c) any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, but excluding any employee benefit plan of such person or its
subsidiaries, any person or entity acting in its capacity as trustee, agent or
other fiduciary or administrator of any such plan, and any Permitted Holder)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be

 

4

--------------------------------------------------------------------------------


 

deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 30% or more of the voting Equity Interests of the General
Partner, or 50% or more of the voting Equity Interests of the Parent, in each
case, on a fully-diluted basis (and taking into account all such securities that
such person or group has the right to acquire pursuant to any option right); (d)
any Person or two or more Persons (excluding any Permitted Holder) acting in
concert shall have acquired, by contract or otherwise, or shall have entered
into a contract or arrangement that, upon consummation thereof, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the General Partner,
Parent or any Borrower, or control over the voting Equity Interests of the
General Partner, Parent or any Borrower on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right) representing 30% or more of the voting
Equity Interests of the General Partner or the Borrower, or 50% or more of the
voting Equity Interests of the Parent;

 

1.5                                                         Amendment to
Definition of “Permitted Acquisition”.  The definition of “Permitted
Acquisition” in the Credit Agreement is hereby amended to replace clause (j) of
such definition in its entirety with the following:

 

“unless the Required Lenders have consented thereto, (i) if the Acquisition
Consideration paid or payable for any such transaction or series of related
transactions is equal to or greater than $50,000,000 but less than or equal to
$100,000,000 unless the pro forma Leverage Ratio, after giving effect to the
proposed transaction or series of related transactions, is less than or equal to
3.0 to 1.0, or (ii) if the Acquisition Consideration paid or payable for any
such transaction or series of related transactions is greater than
$100,000,000.”

 

1.6                                                         Amendment to
Definition of “Permitted Affiliate Transaction”.  The definition of “Permitted
Affiliate Transaction” in the Credit Agreement is hereby amended to delete the
“and” at the end of clause (f); replace the “.” at the end of clause (g) with “;
and”; and insert a new clause (h) as follows: “(h) other transactions between a
Credit Party and any Person that is a seller in any Permitted Acquisition or an
Affiliate of such a Person entered into prior to (or in conjunction with the
closing of) and as part of such Permitted Acquisition and such Person becomes a
director, officer or employee of a Credit Party as a result of such Permitted
Acquisition.”

 

1.7                                                         Amendment to Section
2.5(g).  The first sentence of Section 2.5(g) of the Credit Agreement is amended
and restated in its entirety to read in full as follows:

 

“Once during each fiscal year, the Borrowers shall prepay the outstanding
Working Capital Revolving Loans and/or cash collateralize Letters of Credit in
order to reduce the outstanding Working Capital Revolving Exposure to an
aggregate amount less than $10,000,000 for a period of 30 consecutive days (the
“Clean Down Period”).”

 

5

--------------------------------------------------------------------------------


 

1.8                                                         Amendment to Section
6.10.  Section 6.10(c) of the Credit Agreement is hereby amended to replace
clause (3) of the proviso at the end of such section with the following:  “(3)
the Agent’s lien will not be required to be noted on the certificate of title of
any motor vehicle and such certificates of title need not be delivered to the
Agent.”

 

1.9                                                         Amendment to Section
6.18.  The second sentence of Section 6.18 of the Credit Agreement is amended
and restated in its entirety to read in full as follows:

 

“All Hedging Agreements shall be (i) entered into in the ordinary course of
business consistent with prudent industry practices, not speculative in nature
and for the sole purposes of (a) procuring supply and/or (b) protecting the
Credit Parties against fluctuations in interest rates, foreign exchange rates,
or commodities prices, or (ii) assumed in connection with a Permitted
Acquisition; provided any renewal, extension or replacement of any such assumed
Hedging Agreement shall comply with the requirements of clause (i) of this
Section 6.18.”

 

1.10                                                                                                  
Amendments to Section 7.1.  Sections 7.1(b), 7.1(f), and 7.1(j) of the Credit
Agreement are amended and restated, respectively and in their entirety, to read
in full as follows, and new Section 7.1(l) is inserted as follows:

 

“(b)                           Purchase money Indebtedness (including the amount
of any Capital Lease Obligations required to be capitalized and included as a
liability on the consolidated balance sheet of the Credit Parties incurred to
finance Capital Expenditures) including under conditional sales agreements and
other title retention arrangements but excluding purchase money Indebtedness
incurred in respect of Inventory; provided that; the sum of (x) the aggregate
amount of Indebtedness permitted by this clause (b), plus (y) the aggregate
amount of Indebtedness permitted by clause (f) below, plus (z) the aggregate
amount of Indebtedness permitted by clause (j) below, does not exceed five
percent (5.0%) of Partners’ Capital in the aggregate at any time outstanding;”

 

“(f)                              Indebtedness of any Person that becomes a
Subsidiary after the date hereof pursuant to a Permitted Acquisition and
Indebtedness of any Person secured by assets acquired in a Permitted
Acquisition, provided, that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary or such assets are acquired and is not created in
contemplation of or in connection with such Person becoming a Subsidiary or such
assets being acquired, and (ii) the sum of (x) the aggregate amount of
Indebtedness permitted by this clause (f), plus (y) the aggregate amount of
Indebtedness permitted by clause (b) above, plus (z) the aggregate amount of
Indebtedness permitted by clause (j) below, does not exceed five percent (5.0%)
of Partners’ Capital in the aggregate at any time outstanding;”

 

“(j)                               Unsecured Indebtedness not otherwise
permitted pursuant to this Section, provided that the sum of (x) aggregate
amount of Indebtedness permitted by this clause (j), plus (y) the aggregate
amount of Indebtedness permitted by clause (b) above, plus (z) the amount of
outstanding Indebtedness permitted by

 

6

--------------------------------------------------------------------------------


 

clause (f) above, does not exceed five percent (5.0%) of Partners’ Capital in
the aggregate at any time outstanding;”

 

“(l)                               Indebtedness existing or arising under any
Hedging Agreement assumed in connection with a Permitted Acquisition and
permitted by Section 6.18, but excluding any renewals extensions or replacements
thereof;”

 

1.11                                                   Amendment to Section
7.2.  Section 7.2(n) of the Credit Agreement is amended and restated in its
entirety to read in full as follows:

 

“(n)                           Liens not otherwise permitted pursuant to this
Section 7.2 that attach to Property (other than Accounts and Inventory) with a
Fair Market Value not to exceed five percent (5.0%) of Partners’ Capital at any
time;”

 

1.12                                                   Amendment to Section
7.7.  Section 7.7(h) of the Credit Agreement is amended and restated in its
entirety to read in full as follows, and new Section 7.7(i) is inserted as
follows:

 

“(h) Investments in Hedging Agreements permitted by Section 6.18; and”

 

“(i) other loans, advances or Investments not covered by clauses (a) through (h)
above, in an aggregate amount not to exceed $1,500,000 at any time outstanding.”

 

1.13                                                   Amendment to Section
7.11.  Section 7.11(a) of the Credit Agreement is amended and restated in its
entirety to read in full as follows:

 

“(a)                            Redeem (whether as a result of mandatory or
optional redemption obligations or rights), purchase, retire or otherwise
acquire, directly or indirectly, any of the Parent’s Equity Interests or any of
its Equity Interests which are not owned by a Credit Party or any wholly-owned
Subsidiary thereof or set aside any amount for any such purpose except for (i)
the redemption by Parent of common units of Parent for an amount not to exceed
$10,000,000 in the aggregate exclusive of redemptions permitted under clause
(ii) of this Section 7.11(a), and (ii) redemptions in connection with a
Permitted Acquisition made in satisfaction of an indemnity obligation owed to a
Credit Party or Affiliate thereof.”

 

1.14                                                   Amendment to Section
7.17.  Section 7.17(c) of the Credit Agreement is amended and restated in its
entirety to read in full as follows:

 

“(c) customary restrictions imposed with respect to Property being acquired
pursuant to a Permitted Acquisition or sold pursuant to a Permitted
Disposition.”

 

1.15                                                   Amendment to Schedule
1.1A of the Credit Agreement.  Schedule 1.1A to the Credit Agreement is hereby
amended and restated in its entirety by Schedule 1.1A attached hereto.  After
giving effect to this Amendment and any Loans made on the Sixth Amendment
Effective Date, (a) each Lender who holds Loans in an aggregate amount less than
its Commitment Percentage (after giving effect to this Amendment) of all Loans
shall advance new Loans that shall be disbursed to the Agent and used to repay
Loans outstanding

 

7

--------------------------------------------------------------------------------


 

to each Lender who holds Loans in an aggregate amount greater than its
Commitment Percentage of all Loans, (b) each Lender’s participation in each
Letter of Credit, if any, shall be automatically adjusted to equal its
Commitment Percentage (after giving effect to this Amendment), and (c) such
other adjustments shall be made as the Agent shall specify so that (i) each
Lender’s Acquisition Revolving Exposure equals its Acquisition Revolving
Commitment Percentage (after giving effect to this Amendment) of the aggregate
Acquisition Revolving Loans of all Lenders, and (ii) each Lender’s Working
Capital Revolving Exposure equals its Working Capital Revolving Commitment
Percentage (after giving effect to this Amendment) of the aggregate Working
Capital Revolving Loans of all Lenders.

 

Section 2.                                            Amendments to Security
Agreement.  In reliance upon the representations, warranties, covenants and
conditions contained in this Amendment, the Security Agreement is hereby amended
as of the Sixth Amendment Effective Date to delete Section 4.3.2 of the Security
Agreement in its entirety and to amend and restate Section 4.1.2 of the Security
Agreement in its entirety to read in full as follows:

 

“Each Grantor hereby authorizes the Agent to file all financing statements
describing the Collateral owned by such Grantor and take such other actions as
may from time to time reasonably be requested by the Agent in order to maintain
a first perfected security interest in and, if applicable, Control of, the
Collateral owned by such Grantor, subject (i) to Liens permitted under Section
4.1.4 hereof and (ii) excluding Control of or recording of the Agent’s interest
on the certificate of title of any motor vehicle.”

 

Section 3.                                            Conditions Precedent to
Amendment.  This Amendment will be effective as of the Sixth Amendment Effective
Date, on the condition that the following conditions precedent will have been
satisfied:

 

3.1.                                                      Amendment.  The Agent
will have received counterparts of this Amendment executed on behalf of the
Credit Parties and the Lenders.

 

3.2.                                                      Fees.  In
consideration for the agreements set forth herein, the Borrowers shall have paid
to Agent any fees payable to Agent and Lenders pursuant to or in connection with
the Amendment.

 

3.3.                                                      Execution of New
Notes; Return of Existing Notes.  The Borrowers shall have executed and
delivered to the Agent new Notes in exchange for each surrendered Note described
below in amounts reflecting the reallocated Commitments and Revolving Loans. 
Each Revolving Lender that has received a Note prior to the Sixth Amendment
Effective Date shall return such Note to the Agent for reissuance in order to
reflect the reallocated Commitments and Revolving Loans; provided that the
delivery of such surrendered Notes shall not constitute a condition precedent to
the effectiveness of this Amendment.

 

3.4.                                                     
Organization/Existence/Authority Documents.  Agent shall have received such
documents and certificates as Agent or its counsel may reasonably request

 

8

--------------------------------------------------------------------------------


 

relating to the organization, existence and good standing of Borrower and the
other Credit Parties, the authorization of this Amendment and the transactions
contemplated herby, and any other legal matters relating to Borrower, the other
Credit Parties and this Amendment.

 

3.5.                                                      Opinions.  Opinions of
counsel to the Credit Parties, favorably opining as to such matters as the Agent
may reasonably request.

 

3.6.                                                      No Default; No
Borrowing Base Deficiency.  No Default or Event of Default shall have occurred
which is continuing and no Borrowing Base Deficiency then exists.

 

3.7.                                                      Other Documents. 
Agent shall have been provided with such documents, instruments and agreements,
and Borrower shall have taken such actions, in each case as Agent may reasonably
require in connection with this Amendment and the transactions contemplated
hereby.

 

Section 4.                                            Representations,
Warranties, and Covenants of the Credit Parties.  To induce the Lenders to enter
into this Amendment, each of the Credit Parties hereby represents, warrants, and
covenants to the Lenders as follows:

 

4.1.                                                      Due Authorization; No
Conflict.  The execution, delivery and performance by the Credit Parties of this
Amendment are within each Credit Party’s limited liability company, corporate,
or partnership powers (as applicable), have been duly authorized by all
necessary action, require no action by or in respect of, or filing with, any
governmental body, agency or official and do not violate, conflict with, or
constitute a default under any Legal Requirement, the Organizational Documents
of any Credit Party, or any material contract binding upon any of the Credit
Parties, or result in the creation or imposition of any Lien upon any of the
assets of any of the Credit Parties.

 

4.2.                                                      Validity and
Enforceability.  This Amendment constitutes the valid and binding obligation of
each of the Credit Parties enforceable in accordance with its terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance or transfer, moratorium or similar laws affecting creditors’ rights
generally, and general equitable principles including remedies of specific
performance and injunction.

 

4.3.                                                      No Defenses.  None of
the Credit Parties has any defenses to payment, counterclaims, or right of
set-off with respect to any Obligations existing as of the Sixth Amendment
Effective Date.

 

4.4.                                                      All Representations
and Warranties True and Correct.  Each representation and warranty of the
Borrowers contained in the Credit Agreement and the other Loan Documents is true
and correct in all material respects on the date hereof (unless such
representation and warranty is expressly limited to an earlier date) and will be
true and correct in all material respects after giving effect to the amendments
set forth in Section 1 and Section 2 hereof, except that any representation or
warranty that is qualified by “material” or “Material Adverse Effect” references
therein shall be true and correct in all respects.

 

9

--------------------------------------------------------------------------------


 

4.5.                                                      No Default.  No
Default or Event of Default has occurred which is continuing.

 

Section 5.                                            Miscellaneous.

 

5.1.                                                      Reaffirmation of Loan
Documents; Release.  Any and all of the terms and provisions of the Credit
Agreement and the Loan Documents will, except as amended and modified hereby,
remain in full force and effect.  The amendments contemplated hereby shall not
limit or impair any Liens securing the Obligations, each of which are hereby
ratified and affirmed.  This Amendment constitutes a Loan Document. The Credit
Parties hereby release the Agent and the Lenders from any and all claims, known
or unknown, which may have arisen in connection with or under the Credit
Agreement, the Security Agreement or any other Loan Document on or prior to the
Sixth Amendment Effective Date.

 

5.2.                                                      Parties in Interest. 
All of the terms and provisions of this Amendment will bind and inure to the
benefit of the parties to the Credit Agreement and their respective successors
and assigns.

 

5.3.                                                      Expenses.  As provided
in Section 10.9 of the Credit Agreement, the Borrowers hereby agree to pay on
demand all legal and other fees, costs and expenses incurred by the Agent in
connection with the negotiation, preparation, and execution of this Amendment
and all related documents.

 

5.4.                                                      Counterparts.  This
Amendment may be executed in counterparts, and all parties need not execute the
same counterpart; however, no party shall be bound by this Amendment until the
Credit Parties and the Lenders have executed a counterpart.  Facsimiles or other
electronic transmission (e.g., pdf) will be effective as originals.

 

5.5.                                                      Complete Agreement. 
THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

5.6.                                                      Headings.  The
headings, captions, and arrangements used in this Amendment are, unless
specified otherwise, for convenience only and will not be deemed to limit,
amplify, or modify the terms of this Amendment, nor affect the meaning thereof.

 

5.7.                                                      Governing Law.  This
Amendment shall be governed by and construed in accordance with the laws of the
State of New York, but giving effect to federal laws applicable to National
Banks.

 

[Signature Pages Follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date first written
above.

 

 

BORROWERS:

SILVERTHORNE OPERATING LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Craig S. Jones

 

Name:

Craig Jones

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

NGL SUPPLY, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Craig S. Jones

 

Name:

Craig Jones

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

HICKSGAS, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Craig S. Jones

 

Name:

Craig Jones

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

NGL SUPPLY RETAIL, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Craig S. Jones

 

Name:

Craig Jones

 

Title:

Chief Financial Officer

 

[Signature Page]

SIXTH AMENDMENT TO CREDIT AGREEMENT

SILVERTHORNE OPERATING LLC

 

--------------------------------------------------------------------------------


 

 

NGL SUPPLY WHOLESALE, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Craig S. Jones

 

Name:

Craig Jones

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

NGL SUPPLY TERMINAL COMPANY, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Craig S. Jones

 

Name:

Craig Jones

 

Title:

Chief Financial Officer

 

 

 

 

 

 

GUARANTORS:

NGL ENERGY PARTNERS LP, a Delaware limited partnership

 

 

 

 

 

 

 

By:

/s/ Craig S. Jones

 

Name:

Craig Jones

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

ROCKET SUPPLY INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Craig S. Jones

 

Name:

Craig Jones

 

Title:

Chief Financial Officer

 

[Signature Page]

SIXTH AMENDMENT TO CREDIT AGREEMENT

SILVERTHORNE OPERATING LLC

 

--------------------------------------------------------------------------------


 

LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender, as Agent, as Swingline Lender, and as an Issuing Bank

 

 

 

 

 

By:

/s/ David C. Brooks

 

Name:

David C. Brooks

 

Title:

Director

 

[Signature Page]

SIXTH AMENDMENT TO CREDIT AGREEMENT

SILVERTHORNE OPERATING LLC

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

 

 

By:

/s/ Richard J. Wernli

 

Name:

Richard J. Wernli

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Keith Cox

 

Name:

Keith Cox

 

Title:

Managing Director

 

[Signature Page]

SIXTH AMENDMENT TO CREDIT AGREEMENT

SILVERTHORNE OPERATING LLC

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A.,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

 

 

By:

/s/ Anthony Kwilosz

 

Name:

Anthony Kwilosz

 

Title:

Vice President

 

[Signature Page]

SIXTH AMENDMENT TO CREDIT AGREEMENT

SILVERTHORNE OPERATING LLC

 

--------------------------------------------------------------------------------


 

 

BOKF, NA DBA BANK OF OKLAHOMA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jason B. Webb

 

Name:

Jason B. Webb

 

Title:

Vice President

 

[Signature Page]

SIXTH AMENDMENT TO CREDIT AGREEMENT

SILVERTHORNE OPERATING LLC

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Gina Monette

 

Name:

Gina Monette

 

Title:

Vice President

 

[Signature Page]

SIXTH AMENDMENT TO CREDIT AGREEMENT

SILVERTHORNE OPERATING LLC

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jason S. York

 

Name:

Jason S. York

 

Title:

Authorized Signatory

 

[Signature Page]

SIXTH AMENDMENT TO CREDIT AGREEMENT

SILVERTHORNE OPERATING LLC

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Christopher Hermann

 

Name:

Christopher Hermann

 

Title:

Vice President

 

[Signature Page]

SIXTH AMENDMENT TO CREDIT AGREEMENT

SILVERTHORNE OPERATING LLC

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ David Yates

 

Name:

David Yates

 

Title:

Managing Director

 

[Signature Page]

SIXTH AMENDMENT TO CREDIT AGREEMENT

SILVERTHORNE OPERATING LLC

 

--------------------------------------------------------------------------------


 

 

THE F&M BANK & TRUST COMPANY,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Carol E. Owens

 

Name:

Carol E. Owens

 

Title:

Vice President

 

[Signature Page]

SIXTH AMENDMENT TO CREDIT AGREEMENT

SILVERTHORNE OPERATING LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1A

 

REVOLVING CREDIT COMMITMENTS

 

Lender

 

Acquisition
Commitment
Amount

 

Working
Capital
Commitment
Amount

 

Specified
Working
Capital
Revolving
Commitment

 

Total
Commitment
Amount

 

Wells Fargo Bank, National Association

 

$

29,875,000

 

$

23,875,000

 

$

9,000,000

 

$

53,750,000

 

BMO Harris Bank N.A.

 

$

29,000,000

 

$

21,750,000

 

$

7,750,000

 

$

50,750,000

 

BNP Paribas

 

$

22,500,000

 

$

7,500,000

 

$

0

 

$

30,000,000

 

Royal Bank of Canada

 

$

29,875,000

 

$

23,875,000

 

$

9,000,000

 

$

53,750,000

 

SunTrust Bank

 

$

21,500,000

 

$

13,500,000

 

$

2,000,000

 

$

35,000,000

 

PNC Bank, National Association

 

$

26,000,000

 

$

16,000,000

 

$

0

 

$

42,000,000

 

Capital One, N.A.

 

$

16,250,000

 

$

8,750,000

 

$

0

 

$

25,000,000

 

BOKF, NA DBA Bank of Oklahoma

 

$

15,000,000

 

$

9,750,000

 

$

2,250,000

 

$

24,750,000

 

F&M Bank & Trust Company

 

$

10,000,000

 

$

5,000,000

 

$

0

 

$

15,000,000

 

Total Commitments:

 

$

200,000,000

 

$

130,000,000

 

$

30,000,000

 

$

330,000,000

 

 

Schedule 1.1A – 1

 

--------------------------------------------------------------------------------